Exhibit 10.1
 


 
ALSIUS CORPORATION
 
 
CHANGE IN CONTROL SEVERANCE PLAN
 
 
AND
 
 
SUMMARY PLAN DESCRIPTION
 
 


 
 


 
 


 
 


 
 


 
 
Plan Effective Date:  February 26, 2008
 


 
1

--------------------------------------------------------------------------------

 
 
ALSIUS CORPORATION CHANGE IN CONTROL SEVERANCE PLAN
AND
SUMMARY PLAN DESCRIPTION
 
The Alsius Corporation Change in Control Severance Plan (the “Plan”) provides
severance benefits to certain management or highly compensated employees
(“Covered Employees”) of Alsius Corporation, a Delaware corporation.  The Plan
is effective for eligible employees who receive either a Change in Control
Severance Agreement or Change in Control Severance Plan Participation Notice
(each, an “Agreement”) and who otherwise satisfy the conditions set forth in
such Agreement and the provisions of this Plan.
 
This Plan is designed to be an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  This Plan is governed by ERISA and, to the extent applicable, the
laws of the State of Delaware, without reference to the conflict of law
provisions thereof.
 
This document and your Agreement constitute both the official plan document and
the required summary plan description under ERISA.
 
I. ELIGIBILITY
 
You will become a Covered Employee in the Plan only: (i) if you are selected by
Alsius Corporation to be eligible to participate in this Plan and (ii) if you
receive an Agreement (the provisions of which are incorporated by
reference).  Additionally, if you receive a Change in Control Severance
Agreement (rather than a Change in Control Severance Plan Participation Notice),
you must sign the Agreement indicating your agreement to be bound by the terms
of this Plan and you must return such signed Agreement to Alsius Corporation.
 
II. BENEFITS
 
If you are a Covered Employee, you shall be eligible for severance benefits at
such times and in such amounts as may be specified in your Agreement.
 
III. OTHER IMPORTANT INFORMATION
 
Plan Administration.  As the Plan Administrator, Alsius Corporation has full and
sole discretionary authority to administer and interpret the Plan, including
discretionary authority to determine eligibility for participation in and for
benefits under the Plan, to determine the amount of benefits (if any) payable
per participant, and to any terms of this document.  All determinations by the
Plan Administrator will be final and conclusive upon all persons and be given
the maximum possible deference allowed by law.  The Plan Administrator is the
“named fiduciary” of the Plan for purposes of ERISA and will be subject to the
fiduciary standards of ERISA when acting in such capacity.  Alsius Corporation
may delegate in writing to any other person all or a portion of its authority or
responsibility with respect to the Plan.
 
Source of Benefits.  The Plan is unfunded, and all severance benefits will be
paid from the general assets of Alsius Corporation or its successor.  No
contributions are required under the Plan.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Claims Procedure.  If you believe you are incorrectly denied a benefit or are
entitled to a greater benefit than the benefit you received under the Plan you
may submit a signed, written application to the director of human
resources.  You will be notified in writing of the approval or denial of this
claim within ninety (90) days of the date that director of human resources
receives the claim, unless special circumstances require an extension of time
for processing the claim.  In the event an extension is necessary, you will be
provided written notice prior to the end of the initial ninety (90) day period
indicating the special circumstances requiring the extension and the date by
which the director of human resources expects to notify you of approval or
denial of the claim.  In no event will an extension extend beyond ninety (90)
days after the end of the initial ninety (90) day period.  If your claim is
denied, the written notification will state specific reasons for the denial,
make specific reference to the Plan provision(s) on which the denial is based,
and provide a description of any material or information necessary for you to
perfect the claim and why such material or information is necessary.  The
written notification will also provide a description of the Plan’s review
procedures and the applicable time limits, including a statement of your right
to bring a civil suit under section 502(a) of ERISA following denial of your
claim on review.
 
You will have sixty (60) days from receipt of the written notification of the
denial of your claim to file a signed, written request for a full and fair
review of the denial by a review panel which will be a named fiduciary of the
Plan for purposes of such review.  This request should include the reasons you
are requesting a review and may include facts supporting your request and any
other relevant comments, documents, records and other information relating to
your claim.  Upon request and free of charge, you will be provided with
reasonable access to, and copies of, all documents, records and other
information relevant to your claim, including any document, record or other
information that was relied upon in, or submitted, considered or generated in
the course of, denying your claim.  A final, written determination of your
eligibility for benefits shall be made within sixty (60) days of receipt of your
request for review, unless special circumstances require an extension of time
for processing the claim, in which case you will be provided written notice of
the reasons for the delay within the initial sixty (60) day period and the date
by which you should expect notification of approval or denial of your
claim.  This review will take into account all comments, documents, records and
other information submitted by you relating to your claim, whether or not
submitted or considered in the initial review of your claim.  In no event will
an extension extend beyond sixty (60) days after the end of the initial sixty
(60) day period.  If an extension is required because you fail to submit
information that is necessary to decide your claim, the period for making the
benefit determination on review will be tolled from the date the notice of
extension is sent to you until the date on which you respond to the request for
additional information.  If your claim is denied on review, the written
notification will state specific reasons for the denial, make specific reference
to the Plan provision(s) on which the denial is based and state that you are
entitled to receive upon request, and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to your claim,
including any document, record or other information that was relied upon in, or
submitted, considered or generated in the course of, denying your claim.  The
written notification will also include a statement of your right to bring an
action under section 502(a) of ERISA.
 
If your claim is initially denied or is denied upon review, you are entitled to
receive upon request, and free of charge, reasonable access to, and copies of,
any document, record or other information that demonstrates that (1) your claim
was denied in accordance with the terms of the Plan, and (2) the provisions of
the Plan have been consistently applied to similarly situated Plan participants,
if any.  In pursuing any of your rights set forth in this section, your
authorized representative may act on your behalf.
 
 
 
3

--------------------------------------------------------------------------------

 
 
If you do not receive notice within the time periods described above, whether on
initial determination or review, you may initiate a lawsuit under Section 502(a)
of ERISA.
 
Prior Plans Superseded.  With the exception of individual employment agreements
that are in effect as of the Plan Effective Date, the Plan supersedes any and
all prior separation, change in control, severance and salary continuation
arrangements, programs and/or similar plans that may previously have been
offered by Alsius Corporation to employees eligible to participate in this Plan.
 
Plan Amendment or Termination.  Alsius Corporation reserves the right to
terminate or amend the Plan at any time, in whole or in part, and in any manner,
and for any reason.  The Plan will continue in effect for three (3) years from
the Plan Effective Date and thereafter will renew automatically for successive
one (1) year periods unless terminated prior to the then current expiration
date.  Any termination or amendment of the Plan will be effective only after one
(1) years advance written notice to Covered Employees if such amendment or
termination would result in a reduction of benefits that Covered Employees would
have otherwise been able to receive under the pre-amended Plan.
 
At-Will Employment.  No provision of the Plan is intended to provide you with
any right to continue as an employee with Alsius Corporation, or in any other
capacity, for any specific period of time, or otherwise affect the right of
Alsius Corporation to terminate the employment or service of any individual at
any time for any reason, with or without cause.
 
Section 409A of the Internal Revenue Code.  This Plan is intended to provide
severance benefits under ERISA.  The Plan is not intended to constitute a
"nonqualified deferred compensation plan" within the meaning of Section 409A of
the Internal Revenue Code.  Notwithstanding the foregoing, in the event this
Plan or any benefit paid under this Plan to a Covered Employee is deemed to be
subject to Section 409A of the Internal Revenue Code, each Covered Employee
consents to Alsius Corporation's adoption of such conforming amendments as the
Legal Department of Alsius Corporation deems advisable or necessary, in its sole
discretion, to comply with Section 409A of the Internal Revenue Code.  In
addition, if a Covered Employee is a specified employee (within the meaning of
Internal Revenue Code Section 409A) at the time of such Covered Employee's
separation from service, then to the extent necessary to comply with Internal
Revenue Code Section 409A and avoid the imposition of taxes under Internal
Revenue Code Section 409A, the payment of certain benefits owed to the Covered
Employee under this Plan will be delayed and instead paid (without interest) to
the Covered Employee upon the earlier of the first business day of the seventh
month following the Covered Employee's separation from service or the Covered
Employee's death.
 
Indemnification.  Alsius Corporation agrees to indemnify its officers and
employees and the members of the Board of Directors of Alsius Corporation from
all liabilities from their acts or omissions in connection with the
administration, amendment or termination of the Plan, to the maximum extent
permitted by applicable law.
 
 
4

--------------------------------------------------------------------------------

 
 
Severability.  If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.
 
Headings.  Headings in this Plan document are for purposes of reference only and
will not limit or otherwise affect the meaning hereof.
 
IV. STATEMENT OF ERISA RIGHTS
 
As a participant in the Plan you are entitled to certain rights and protections
under ERISA.  ERISA provides that all plan participants shall be entitled to:
 
Receive Information About Your Plan and Benefits
 
Examine, without charge, at the plan administrator’s office and at other
specified locations, such as work sites, all documents governing the plan.
 
Obtain, upon written request to the plan administrator, copies of documents
governing the operation of the plan.  The plan administrator may make a
reasonable charge for the copies.
 
Prudent Actions by Plan Fiduciaries
 
In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit
plan.  The people who operate your plan, called “fiduciaries” of the plan, have
a duty to do so prudently and in the interest of you and other plan participants
and beneficiaries.  No one, including your employer or any other person, may
fire you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.
 
Enforce Your Rights
 
If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
 
Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of plan documents and do not receive it within
30 days, you may file suit in a Federal court.  In such a case, the court may
require the plan administrator to provide the materials and pay you up to
$110.00 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the plan administrator.  If you
have a claim for benefits which is denied or ignored, in whole or in part, you
may file suit in a state or Federal court.  If you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court.  The court will decide who
should pay court costs and legal fees.  If you are successful, the court may
order the person you have sued to pay these costs and fees.  If you lose, the
court may order you to pay these costs and fees, for example, if it finds your
claim is frivolous.
 
 
5

--------------------------------------------------------------------------------

 
 
Assistance With Your Questions
 
If you have any questions about your plan, you should contact the plan
administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
plan administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue N.W., Washington, D.C. 20210.  You may also obtain
certain publications about your rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.
 
ADDITIONAL PLAN INFORMATION
 

   
Name of Plan:
Alsius Corporation Change in Control Severance Plan
Alsius Corporation Sponsoring Plan:
Alsius Corporation
15770 Laguna Canyon Road, Suite 150
Irvine, CA 92618
Employer Identification Number:
20-2620798
Plan Number:
[5__]
Plan Year:
Calendar Year
Plan Administrator:
Alsius Corporation
c/o General Counsel
15770 Laguna Canyon Road, Suite 150
Irvine, CA 92618
Telephone No.  949-453-0150
Agent for Service of Legal Process:
Plan Administrator, at the above address
Type of Plan:
Employee Welfare Benefit Plan providing for severance benefits
Plan Costs:
The cost of the Plan is paid by Alsius Corporation
Type of Administration:
Self-administration by the Plan Administrator


 
 
 
5